Case 1:20-cv-00363-DKW-KJM Document 1 Filed 08/25/20 Page 1 of 5   PageID #: 1




 YEE & KAWASHIMA LLLP

 JARED N. KAWASHIMA            6289
 CHRISTIN D. W. KAWADA 10038
 1000 Bishop Street, Suite 908
 Honolulu, Hawaii 96813
 Phone: (808) 524-4501
 Facsimile: (888) 524-0407
 Email: jared@yklawhawaii.com
       christin@yklawhawaii.com

 Attorneys for Plaintiffs
 HOTEL INDUSTRY – ILWU PENSION PLAN

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

 HOTEL INDUSTRY – ILWU           )         CIVIL NO. _______________
 PENSION PLAN,                   )
                                 )         COMPLAINT; SUMMONS
             Plaintiffs,         )
                                 )
      vs.                        )
                                 )
 KAUAI ISLAND TOURS, a Hawaii    )
 Corporation, JOHN DOES 1-10;    )
 JANE DOES 1-10; DOE             )
 COMPANIES 1-10; DOE             )
 PARTNERSHIPS 1-10; DOE          )
 GOVERNMENTAL AGENCIES 1-        )
 10, DOE TRUSTS 1-10,            )
                                 )
             Defendants.         )
 _______________________________ )




                                COMPLAINT
Case 1:20-cv-00363-DKW-KJM Document 1 Filed 08/25/20 Page 2 of 5          PageID #: 2




       COMES NOW Plaintiff above named by and through its attorney, Yee &

 Kawashima, LLLP, and for Complaint against the Defendant above named allege

 and aver as follows:

       1.    Plaintiffs are the Trustees of the HOTEL INDUSTRY – ILWU

 PENSION PLAN (hereinafter referred to as "Trust Fund").

       2.    This action arises under the Labor-Management Relations Act, 1947,

 as amended, the Employee Retirement Income Security Act of 1974, and the

 Multiemployer Pension Plan Amendments Act of 1980, as hereinafter more fully

 appears. Jurisdiction is founded on questions arising thereunder and more

 specifically under 29 U.S.C. §§ 1145 and 1132(a) and (f).

       3.    At all times relevant herein, each of the above-named Trust Fund was,

 and now is, an employee benefit plan organized and existing under the laws of the

 United States and whose principal offices are in the City and County of Kauai,

 State of Hawaii. At all times herein mentioned, each of the above-named Trust

 Fund was, and now is, an express trust created by a written trust agreement subject

 to and pursuant to the Labor-Management Relations Act and a multiple employer

 benefit plan within the meaning of Sections 3 and 4 of the Employee Retirement

 Income Security Act (29 U.S.C. §§ 1002 and 1003).
Case 1:20-cv-00363-DKW-KJM Document 1 Filed 08/25/20 Page 3 of 5              PageID #: 3




       4.     At all times relevant herein, Defendant KAUAI ISLAND TOURS (the

 “Company”), was a Hawaii domestic profit Corporation doing business in the City

 and County of Kauai, State of Hawaii.

       5.     Defendants John Does 1-10, Doe Partnerships 1-10, Doe Companies

 1-10, Doe Governmental Agencies 1-10, and Doe Trusts 1-10 are sued herein

 under fictitious names for the reason that their true names and identities are

 presently unknown to Trust Fund except that they are connected in some manner

 with the named Defendants and/or were the agents, servants, employees,

 employers, representative, co-venturers, associates of the named Defendants and/or

 were in some matter presently unknown to the Trust Fund engaged in the activities

 alleged herein and/or were in some manner responsible for the injuries or damages

 to the Trust Fund. Trust Fund have made a diligent effort to ascertain the true

 names, identities, capacities, activities and/or responsibilities of said unidentified

 Defendants but have been unable to do so to date. Trust Fund pray for leave to

 insert herein Defendants' true names, identities, capacities, activities and/or

 responsibilities when the same are ascertained. Trust Fund have made a diligent

 and good-faith effort to ascertain the full name, identity, and interest in this action

 of Defendants John Does 1-10, Jane Does 1-10, Doe Partnerships 1-10, Doe

 Corporations 1-10, Doe Governmental Agencies 1-10, and Doe Trusts 1-10

 including, but not limited to, investigative efforts to locate witnesses and other

 persons who may have knowledge of, or contributed to causing the injuries or
Case 1:20-cv-00363-DKW-KJM Document 1 Filed 08/25/20 Page 4 of 5            PageID #: 4




 damages to the Trust Fund, and to identify their roles with respect to same.

       6.     Company, agreed to abide by all terms and conditions of the [insert

 title of CBA] (collectively the "Agreement").

       7.     Company withdrew from the Trust Fund.

       8.     Trust Fund calculated the withdrawal liability assessable to Company

 based on complete withdrawal from Trust Fund at $229,442.00.

       9.     Plaintiff sent letters to Defendant, notifying it that Defendant was

 subject to withdrawal liability in the additional sum of $229,442.00. The letter

 provided an amortization schedule compromised of quarterly payments of $985.00

 for 20 years. The first quarterly payments was due no later than 60 days after

 March 30, 2020.

       10.    Defendant refused to pay but did not dispute the sum. Defendant

 failed to demand arbitration of the withdrawal liability assessment.

       WHEREFORE, Trust Fund pray as follows:
Case 1:20-cv-00363-DKW-KJM Document 1 Filed 08/25/20 Page 5 of 5          PageID #: 5




             (1)    For judgment against Company for outstanding withdrawal

 liability payment and other sums in an amount to be proven at trial, together with

 additional damages as may be shown at trial, accrued interest through the date of

 judgment, attorneys fees and costs; and

             (2)    Such other relief as the Court deems just and equitable.

             DATED: Honolulu, Hawaii, August 25, 2020.



                                                    /s/ Jared N. Kawashima
                                              JARED N. KAWASHIMA
                                              CHRISTIN D. W. KAWADA
                                              Attorney for Plaintiffs
